Case 2:19-cv-00055-MCE-KJN Document4 Filed 01/31/19 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

JAN 31 2679
JAMES W. RAY , ET AL., eteieT COUR
Plaintif{(s)/Petitioner(s), EASTEGN DS THICT OF CALERA
Vs. BY DEPUTY CLERK (—)

CASE NO. 2:19-CV-00055-MCE-KJN

WARREN STRACENER , ET AL. ,
Defendant(s)/Respondent(s).

 

 

 

 

 

 

 

 

 

CONSENT TO JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

In accordance with the provisions of Title 28, U.S.C Sec. 636(c)(1), the undersigned
hereby voluntarily consents to have a United States Magistrate Judge conduct all further
proceedings in this case, including trial and entry of final judgment, with direct review by
the Ninth Circuit Court of Appeals, in the event an appeal is filed.

Date: Signature:

 

Print Name:
( ) Plaintiff/Petitioner ( ) Defendant/Respondent

Counsel for #

 

 

 

 

 

 

 

a DECLINE OF JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

Pursuant to Title 28, U.S.C. Sec 636(c)(2), the undersigned acknowledges the
availability of a United States Magistrate Tudge but hereby corns to consent.

Date: __| ns 4 Signature: Titan a bag.

Print Name:

 

 

Counsel for *

 

 

 

 

 

 

 
